Exhibit 3(i)a RESTATED ARTICLES OF INCORPORATION OF FPL GROUP,INC. ARTICLE I Name The name of the Corporation is FPL Group,Inc. ARTICLE II Purpose The purpose for which the Corporation is organized is the transaction of any or all lawful business for which corporations may be incorporated under the Florida General Corporation Act. ARTICLE III Capital Stock Section1.Authorized Capital Stock.The aggregate number of shares which the Corporation is authorized to issue is 400,000,000 shares, consisting of 100,000,000 shares of Serial Preferred Stock, $.01 par value, and 300,000,000 shares of Common Stock, $.01 par value. Section2.Serial Preferred Stock.The Board of Directors is authorized at any time, and from time to time, to provide for the issuance of shares of Serial Preferred Stock in one or more series, and to determine the designations, preferences, limitations and relative or other rights of the Serial Preferred Stock or any series thereof. For each series, the Board of Directors shall determine, by resolution or resolutions adopted prior to the issuance of any shares thereof, the designations, preferences, limitations and relative or other rights thereof, including but not limited to the following relative rights and preferences, as to which there may be variations among different series: A.
